Citation Nr: 0908677	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 
1974.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in November 2008, at the Muskogee RO, 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran died in February 2007 at the age of 71.  The 
immediate cause of death was lung cancer.  No other 
conditions contributing to death were noted on the Veteran's 
death certificate.
3.  At the time of his death, the Veteran was service 
connected for a lumbosacral strain with partial left foot 
drop; right mandible fracture; a left knee injury with 
degenerative joint disease; laceration scars of the lower lip 
and chin; and dysthymic disorder, evaluated as 100 percent 
disabling from August 2002.  

4.  The Veteran's lung cancer was not incurred during 
service, aggravated by service, or proximately due to, or the 
result of, a service-connected disability, to include 
exposure to herbicides.

5.  The Veteran was not a prisoner of war, he was not in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service, or 
for 10 or more years prior to his death.  Nor would he have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.312 (2008).

2.  The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).


	



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on VA to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended by 73 Fed. Reg. 23353-56 (Apr. 30, 
2008) (effective May 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the appellant's claim for service connection 
for the Veteran's cause of death, the Board notes that the 
appellant received a letter, dated in March 2007, which 
informed her that to support her claim, the evidence must 
show that the Veteran died from a service-connected injury or 
disease.  This letter did not however, inform her more 
specifically that the evidence must show the Veteran's cause 
of death; an injury, disease, or event in service; and, a 
relationship between the cause of death and the injury, 
disease, or event in service.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the claimant.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the essential fairness of 
the adjudication was not affected because the appellant had 
actual knowledge of what was necessary to substantiate her 
claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The appellant has submitted several statements which 
detail her contentions.  Specifically, the appellant has 
argued that the Veteran served in Vietnam and was exposed to 
Agent Orange there, and as such, he should have been entitled 
to presumptive service connection for his respiratory (lung) 
cancer which caused his death.  Moreover, the appellant 
discussed this theory during the November 2008 hearing with 
the undersigned.  It is therefore clear that the appellant 
was and is well aware of the evidence needed to substantiate 
her claim for entitlement to service connection for the cause 
of the Veteran's death.  See Sanders, 487 F.3d 881.
With regard to a claim for DIC benefits, section 5103(a) 
notice must include: (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In this case, the March 2007 notice letter did not contain 
the level of specificity outlined by the Court in Hupp.  
However, the letter did inform the appellant that in order to 
support her claim for DIC benefits under 38 U.S.C.A. § 1318, 
the evidence must show that the Veteran was continuously 
rated totally disabled due to service connected conditions 
for at least 10 years prior to his death.  Furthermore, the 
appellant had actual knowledge of the conditions for which 
the Veteran was service connected at the time of his death 
and when he became totally disabled for VA purposes.  
Therefore, given the evidence of record and the question at 
issue in this case, no prejudice has resulted.  See Sanders, 
487 F.3d 881.  Specifically, the evidence does not show that 
the Veteran was rated totally disabled for the requisite time 
period to entitle her to DIC under section 1318.  Moreover, 
the appellant has not alleged that the Veteran should have 
been entitled to receive a total rating for the required 
period but for clear and unmistakable error in a previous 
rating decision.  See Andre v. Principi, 301 F.3d 1354 (Fed. 
Cir. 2002) (any claim of CUE must be pled with specificity).

The Board further finds that the appellant has not been 
prejudiced by the RO's failure to provide notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Since the appellant's claims for DIC benefits under 38 
U.S.C.A. § 1318 and service connection for the Veteran's 
cause of death are being denied, and therefore no disability 
ratings or effective dates are being assigned, any lack of 
advisement pursuant to Dingess is moot.
Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
has obtained the Veteran's service treatment records, post 
service VA treatment records and private treatment records 
identified by the appellant.  

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of Veteran's death.  Under VA 
regulations, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
Veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  As will be explained below, the Veteran has not been 
shown to have had lung cancer or any lung conditions during 
service, or any other event, disease, or injury in service, 
to include exposure to herbicides, to which his death could 
have been related.  The record contains no probative evidence 
that demonstrates otherwise.  Likewise, as explained below, 
there is no competent evidence of a relationship between the 
cause of the Veteran's death and his service-connected 
disabilities.  Therefore, because there is no event, injury, 
or disease in service to which his death could be related, 
the Board finds that obtaining a VA medical opinion is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Therefore, the Board finds that the duty to assist has also 
been satisfied.


LAW AND ANALYSIS

I.  Service Connection - Cause of Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  

For purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" means that a claimant must have 
been present within the land borders of Vietnam to obtain the 
benefit of the presumption of herbicide exposure.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the appellant is not entitled to service connection for the 
cause of the Veteran's death.  The Veteran's death 
certificate reflected that he died in February 2007.  The 
cause of death was lung cancer.  No other conditions were 
listed as contributing to the Veteran's death.

At the time of his death, the Veteran was service connected 
for a lumbosacral strain with partial left foot drop; right 
mandible fracture; a left knee injury with degenerative joint 
disease; laceration scars of the lower lip and chin; and 
dysthymic disorder, evaluated as 100 percent disabling from 
August 2002.  However, the medical evidence of record does 
not show that any of the Veteran's service-connected 
disorders were a principal or contributory cause of his 
death.  The Veteran's death certificate did not even mention 
any of his service-connected conditions, and the medical 
evidence does not relate his lung cancer to his service-
connected conditions.  Therefore, the Board concludes that 
the Veteran's service-connected disorders were not a 
principal or contributory cause of death.

In addition, the Board finds that the Veteran did not have 
lung cancer that was causally or etiologically related to his 
military service.  The Veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of and 
lung disorders, and he did not seek treatment until many 
years following his separation from service.  Therefore, the 
Board finds that lung cancer did not manifest in service or 
for many years thereafter, well after the presumptive period 
for service connection for malignant tumors.  38 C.F.R. § 
3.309(a).

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of lung 
cancer, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of lung cancer is itself evidence which tends to 
show that this disorder did not have its onset in service or 
for years decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that lung cancer 
during service or within close proximity thereto, the medical 
evidence of record does not link the Veteran's cause of death 
to his military service.  The medical evidence of record and 
the appellant's November 2008 hearing testimony indicates 
that the Veteran was a heavy smoker for years.  However, as 
noted above, the record does not indicate that there was any 
event, disease, or injury in service, to include exposure to 
herbicides, to which the Veteran's death could be related.  
See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 
517, citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d at 1355-57.  Therefore, the Board finds 
that the Veteran's lung cancer did not manifest in service 
and was not causally or etiologically related to his active 
military service.

The Board does observe the appellant's contentions that the 
Veteran had in-country service in Vietnam, and that as such, 
he should be entitled to the presumption of herbicide 
exposure during his active service.  However, the record does 
not reflect that the Veteran was present within the land 
borders of Vietnam, nor has the appellant submitted any 
evidence verifying any exposure to herbicides during service.  
In this regard, the RO submitted a request to the NPRC in 
October 2007 requesting any dates of service in Vietnam.  The 
NPRC responded later that same month that there was no 
evidence in the Veteran's file to substantiate any service in 
the Republic of Vietnam.  Moreover, at her November 2008 
hearing, the appellant conceded that there was no indication 
of any service in Vietnam in the Veteran's records, and that 
the Veteran was secretive when talking about his service and 
never specifically mentioned going to Vietnam.  Therefore, 
the presumption of exposure to herbicides does not apply in 
this case.  

Although the appellant may sincerely believe that the 
Veteran's lung cancer was caused by herbicide exposure, the 
appellant, as a lay person, is not competent to testify as to 
matters of causation or diagnosis.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the appellant is a physician or other health 
care professional.  Therefore, as a layperson, she is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the appellant's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  Because the preponderance of the evidence is against 
the appellant's claim, the benefit of the doubt provision 
does not apply.  Accordingly, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted. 3 8 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
3.312.

II.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Dependency and Indemnity Compensation (DIC) is awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2008).
If the veteran's death is not due to service-connected 
disability, a surviving spouse may still be entitled to DIC 
benefits in the same manner as if the veteran's death were 
service-connected if the veteran was, at the time of his 
death, in receipt of, or entitled to receive, compensation 
for a service-connected disability rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or (2) the disability was continuously rated 
totally disabling for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or (3) the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See also 38 
C.F.R. § 3.22(a) (2008).

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and 
one of the following circumstances is satisfied: (1) the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the requisite period but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (2) additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively for the requisite period.  38 C.F.R. § 3.22(b) 
(2008).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
hypothetical entitlement to benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), aff'd Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Thus, in order to establish entitlement to DIC benefits under 
38 U.S.C.A. § 1318 the appellant must show: (1) that the 
statutory duration requirements for a total disability rating 
at the time of the veteran's death were met; or (2) that such 
requirements would have been met, but for clear and 
unmistakable error in a previous decision.

In this case, however, none of the criteria for establishing 
entitlement to DIC under 38 U.S.C.A. § 1318 has been met.  
First, the Veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, nor was he rated totally disabled 
for at least the last 10 years of his life, nor was he a 
prisoner of war.  The Veteran had a combined evaluation of 
100 percent effective from August 2002.  He died in February 
2007, approximately five years later.  Thus, the timing 
requirement for a total disability rating under 38 U.S.C.A. § 
1318 has not been met.

Furthermore, the appellant has not identified any prior 
rating decision issued during the Veteran's lifetime that 
contained clear and unmistakable error that would have 
resulted in the Veteran meeting the durational requirements 
for a total rating so as to satisfy 38 U.S.C.A. § 1318.  See 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (any claim 
of CUE must be pled with specificity).  Finally, the Board 
notes that there is no indication that there are additional 
service department records in existence which would provide a 
basis for reopening a claim finally decided during the 
Veteran's lifetime.  The appellant has not contended 
otherwise.

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C. § 1318 must be 
denied. 
See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


